DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of January 26, 2022, to the non-final action mailed July 28, 2022, has been entered. No claims have been newly amended, newly cancelled, or newly added.  Claims 1-4 and 6-17 are pending.  Claims 4 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-3, 6-7, and 15-17 are under consideration.
Response & Maintained Claim Rejections - 35 USC § 103
Applicant’s newly added claims necessitates the new rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, and 15 -17 remain rejected under 35 U.S.C. 103 as being unpatentable over Finnie (Pub. No.: US 2006/0148977; Pub. Date: Jul. 6, 2006) for reasons of record.
The claims recite a copolymer of monomers containing triisopropylsilyl (meth)acrylate having the general formula (1) and a (meth)acrylic acid derivative of 

    PNG
    media_image1.png
    112
    293
    media_image1.png
    Greyscale
(I)

and the number average molecular weight and a polydispersity index are determined by gel permeation chromatography versus polystyrene standards.

Regarding claims 1-3, and 15-16 Finnie discloses a copolymer comprising 60 wt% monomer triisopropylsilyl(meth)acrylate ([0031], [0032], and [0055]), copolymerized with one or a mixture of monomers including 40wt% methyl (meth)acrylate ([0030] and table 5a), wherein the copolymer has a molecular weight of less than 20,000 (abstract) and a polydispersity of more than 1.1 and preferably less than 2.8 [0019].  The methyl methacrylate of Finnie reads on both the clams C1 alkoxy group and the C1 monovalent hydrocarbon group  containing one divalent moiety selected from –O-.  Additionally, the molecular weight of less than 20K is within the instantly claimed 4,900 to 50,000.
The molecular weight, polydispersity, and amount of each monomer disclosed by Finnie overlaps or is found within the instantly claimed ranges as fully set forth above.  Pursuant to MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of 
With regard to the newly added limitation wherein the number average molecular weight and a polydispersity index are determined by gel permeation chromatography versus polystyrene standards, the instant claim is directed towards a copolymer containing monomers as set forth in the claims and having a number average molecular weight of 6,000 to 100,000 and a polydispersity index (Mw/Mn) of up to 1.6 and not the method of measuring the number average molecular weight and a polydispersity index.  The method of measuring the number average molecular weight and a polydispersity index does not appear to further limit the composition claim, until and unless Applicant can provide evidence that method produces measurements that not disclosed by Finnie.

Regarding claim 6, Finnie discloses the copolymers in an organic solvent [0037].


Regarding claim 17, Finnie discloses the copolymers in an aromatic hydrocarbon solvent xylene or toluene [0051]

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing and new rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection of the claims arguing that the claims recite an average number molecular weight while Finnie discloses the molecular weight which is different from the number molecular weight.  The working Examples of the prior art reference discloses the silyl ester copolymer having a number average weight of 3.095 and 3,865 which does not overlap the instantly  average number molecular weight claimed 
	Applicant’s argument has been fully considered, but not found persuasive.  As stated in the Office action Finnie discloses the molecular weight of less than 20K and a polydispersity of more than 1.1 (abstract and [0019]), based upon the molecular weight and polydispersity disclosed by Finnie the average number molecular weight overlaps the instantly claimed average number molecular weight.  The poly dispersity (D) = the ratio .
Conclusion
No Claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617